Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (“Agreement”) is entered into effective as
of May 21, 2018 (the “Effective Date”) by and between DelMar Pharmaceuticals,
Inc., a Nevada corporation (the “Company”) and Saiid Zarrabian (“Executive”). In
consideration of the mutual promises and covenants contained in this Agreement,
the parties agree as follows:

 

1. Agreement to Employ. The Company desires to employ Executive as its President
and Chief Executive Officer (“CEO”) and Executive desires to accept such
employment. The Company and Executive enter into this Agreement to, among other
things, set forth the terms of Executive’s employment with the Company.

 

2. Period of Employment. The terms set forth in this Agreement will commence as
of the Effective Date and shall remain in effect until Executive’s employment
terminates as provided in Section 9 below. For purposes of this Agreement, the
“Employment Period” shall refer to the period of Executive’s employment with the
Company. Notwithstanding anything contained in this Agreement to the contrary,
Executive’s employment with the Company shall be “at will,” meaning that either
Executive or the Company shall be entitled to terminate Executive’s employment
at any time and for any reason, with or without Cause, subject to the
obligations in Section 10.

 

3. Services to be Provided by Executive.

 

(a) Position and Responsibilities. Subject to the Agreement’s terms, Executive
agrees to serve the Company as its President and CEO. Executive shall have the
duties and privileges customarily associated with an executive occupying such
roles at a publicly-traded company, and shall perform all reasonable acts
customarily associated with such roles, or necessary and/or desirable to protect
and advance the best interests of the Company. Executive shall report to the
Board of Directors of the Company (the “Board”). If Executive serves as a member
of the Board, for purposes of this Agreement only, all references to the Board
shall exclude Executive.

 

(b) Executive’s Employment Representations. Executive agrees that during the
Employment Period he shall devote his full business and professional time and
energy to the Company subject to the provisions below. Executive agrees to carry
out and abide by all lawful directions of the Board and to comply in all
material respects with all lawful standards of performance, policies, and other
rules and regulations heretofore established by the Company or hereafter
established by the Company. Without limiting the generality of the foregoing,
Executive shall not, without the written approval of the Board, render services
of a business or commercial nature on his own behalf or on behalf of any other
person, firm, or entity (other than any direct or indirect affiliate of the
Company), whether for compensation or otherwise, during the Employment Period;
provided that the foregoing shall not prevent Executive from (i) serving on the
boards of directors of, or holding any other offices or positions in, non-profit
organizations and, with the prior written approval of the Board, other
for-profit companies, (ii) participating in charitable, civic, educational,
professional, community or industry affairs, (iii) managing Executive’s passive
personal investments, (iv) continuing Executive’s existing investment advisory
role with Red Line Capital Partners, SA, or (v) subject to written approval of
the Board (which approval shall not be unreasonably withheld), serving on the
boards of directors of up to two entities that are not competitive with the
Company, so long as in each case such activities in the aggregate do not
interfere or conflict with Executive’s duties hereunder or create a potential
business or fiduciary conflict. Executive represents to the Company that
Executive (x) is not violating and will not violate any contractual, legal, or
fiduciary obligations or burdens to which Executive is subject as of the date of
this Agreement by entering into this Agreement or providing services under the
Agreement’s terms; (y) is under no contractual, legal, or fiduciary obligation
or burden that will interfere with his ability to perform services under this
Agreement; and (z) has no bankruptcies, convictions, disputes with regulatory
agencies, or other discloseable or disqualifying events that would have an
adverse impact on the reputation or business of the Company.

  

 

 

 

4. Compensation for Services. As compensation for the services Executive will
perform under this Agreement during the Employment Period, the Company will pay
Executive, and Executive shall accept as full compensation, the following:

 

(a) Base Salary. Executive shall be paid an annual base salary (the “Base
Salary”) of $470,000.00, payable in accordance with the Company’s normal payroll
practices and subject to applicable tax withholdings and other deductions.

 

(b) Bonus Plans. Executive shall be eligible to receive an annual (fiscal year)
performance bonus of up to fifty percent (50%) of Base Salary, subject to the
achievement of performance targets or criteria established by the Board for such
year in consultation with Executive; provided, however, that the bonus for the
fiscal year of the Company beginning July 1, 2018 (“FY2018”) shall be based on
Base Salary and performance for the period from the Effective Date through June
30, 2019. The Company and Executive agree to use their good faith best efforts
to establish and finalize bonus criteria for FY2018 within 30 days following the
Effective Date. In the event of overachievement of such targets or criteria for
a year, the Board may increase the bonus for such year to up to sixty percent
(60%) of Base Salary. Except as provided by Section 10(b), Executive shall be
entitled to a bonus for a year only if he is employed by the Company as of the
date on which the bonus is paid. The evaluation of Executive’s performance, as
measured by the applicable targets or criteria for a year shall be at sole
discretion of the Board or a committee thereof. Any bonus for a year shall be
payable in cash; provided that, in the discretion of the Board or a committee
thereof, one-half of the bonus may be payable in the form of grants of stock
options with respect to the Company’s common stock pursuant to the DelMar
Pharmaceuticals, Inc. 2017 Omnibus Equity Incentive Plan, as amended (the
“Equity Plan”), or any successor plan; and provided further, however, that to
the extent any bonus exceeds 50% of Base Salary for a year, the Board may, in
its discretion, pay such excess in cash and/or stock options. Each option grant
shall have an exercise price determined in accordance with the Equity Plan as of
the applicable date of grant. To the extent that any bonus is payable in the
form of stock options, the number of shares subject to such options will be
based on the Black-Scholes method or similar financial measure used by the
Company’s auditors for financial accounting purposes.

 

(c) Option Grants. As soon as practicable after the Effective Date, the Company
shall grant to Executive an option under the Equity Plan with respect to 836,465
shares of the Company’s common stock. Such grant shall be evidenced by a stock
option grant agreement, the terms of which shall include a three year vesting
schedule with the option becoming exercisable with respect to 1/6th of the
shares covered thereby on the 6-month anniversary of the date of grant and the
reminder becoming exercisable ratably each month thereafter over the next thirty
months; provided, however that such vesting shall accelerate and such grant will
become vested in full effective immediately prior to the consummation of a
“Change in Control” (as defined below) provided that Executive is employed by
the Company at such time. The Board, in its discretion, may grant Executive
incremental annual stock option grants with respect to 1.0% of the Company’s
then outstanding shares of the common stock, up to an aggregate of 6.0% of
outstanding shares, each evidenced by a stock option grant agreement and the
foregoing vesting schedule. Each option grant shall have an exercise price
determined, in accordance with the Equity Plan, as of the applicable date of
grant. To the extent possible, all stock options granted to Executive hereunder
shall be granted as “Incentive Stock Options” (as defined in the Equity Plan).
For purposes of this Agreement, the term “Change in Control” shall have the
meaning assigned such term under the Equity Plan, provided that “40%” shall be
substituted for “50%” in clauses (i) and (ii) thereof.

  

 - 2 - 

 

 

(d) Vacation. Executive shall be entitled to thirty (30) vacation days upon the
Effective Date. Executive shall not be permitted to carryover more than ten (10)
unused vacation days from any one “Employment Year” (as defined below) to
another year (“Carryover Vacation Days”). To the extent that Executive has more
than ten (10) unused vacation days upon the expiration of any Employment Year,
such vacation days shall be forfeited. Upon the later of the commencement of
each Employment Year after the first Employment Year or Executive’s use of all
then existing Carryover Vacation Days, Executive shall be entitled to thirty
(30) vacation days plus up to 10 such carryover days. For purposes of the
foregoing, an “Employment Year” shall mean each 12-month period during the
Employment Period, commencing on the Effective Date and on each one-year
anniversary of the Effective Date.

 

(e) Life Insurance. During the Employment Period, the Company will pay or
reimburse Executive for the death benefit premiums on a policy of life insurance
that provides up to $2,500,000 death benefit coverage in the event of the death
of Executive. Executive shall be the owner of such a policy and be permitted to
designate the beneficiary thereof. Executive acknowledges that he will have
taxable income associated with the foregoing payments or reimbursements. The
Company also expects to purchase “key man” life insurance on Executive with
respect to which the Company shall be the owner and beneficiary. Executive
agrees to submit to such physical examinations as may be required by one or more
insurance carriers as a condition to issuing such policies.

 

(f) Other Benefits. Executive shall be entitled to participate in the benefit
plans provided by the Company for all employees generally, and for the Company’s
executive employees. The Company shall be entitled to modify, amend or terminate
these benefit plans in its sole discretion at any time.

 

(g) Reimbursement of Ordinary Business Expenses. The Company shall reimburse
Executive for all reasonable business expenses upon the presentation of itemized
statements of such expenses in accordance with Company policies and procedures
as may be in effect from time to time.

  

5. Confidential Information.

 

(a) Confidential Information. Executive understands and agrees that during the
Employment Period he will have access to and/or possession of “Confidential
Information” (as defined below), that Executive will be entrusted with business
opportunities of the Company, and that Executive will be in a position to
develop business goodwill on behalf of the Company. For purposes of this
Agreement, “Confidential Information” includes, but is not limited to:

 

(i) Technologies developed by the Company or any of its parents, subsidiaries,
divisions or affiliates (collectively, “Company Entities”) and any research data
or other documentation related to the development of such technologies,
including, without limitation, all designs, improvements, product developments,
discoveries and inventions, whether patentable or not, that are conceived,
developed or acquired by Executive, individually or in conjunction with others,
during the Employment Period;

  

 - 3 - 

 

 

(ii) Trade secrets;

 

(iii) All documents, drawings, memoranda, notes, records, files, correspondence,
manuals, models, specifications, computer programs, E-mail, voice mail,
electronic databases, maps, logs, drawings, models and all other writings or
materials of any type embodying any of such information, ideas, concepts,
improvements, discoveries, inventions and other similar forms of expression that
are conceived, developed or acquired by Executive individually or in conjunction
with others during the course of Executive’s employment with the Company
(whether during business hours or otherwise and whether on any Company Entity
premises or otherwise) that relate to the Company Entities or their trade
secrets, products or services;

 

(iv) Customer lists and prospect lists developed by any Company Entity;

 

(v) Information regarding any Company Entity’s customers which Executive
acquired as a result of his employment with the Company, including but not
limited to, customer contracts, work performed for customers, customer contacts,
customer requirements and needs, data used by any Company Entity to formulate
customer bids, customer financial information, and other information regarding
the customer’s business;

 

(vi) Information related to any Company Entity’s trade secrets, products or
services, including but not limited to marketing strategies and plans, sales
procedures, operating policies and procedures, pricing and pricing strategies,
business plans, sales, profits, and other business and financial information of
any Company Entity;

 

(vii) Training materials developed by and utilized by any Company Entity; and

 

(viii) Any other information that Executive acquired as a result of his
employment with the Company and which the Company Entities would not want
disclosed to a business competitor or to the general public.

 

Executive understands and acknowledges that such Confidential Information gives
the Company Entities a competitive advantage over others who do not have the
information, and that the Company Entities would be irreparably harmed if the
Confidential Information were disclosed.

 

For purposes of this Agreement, Confidential Information shall not include
information that: (i) prior to disclosure, is or was known or generally
available to the public; (ii) after disclosure, become known to the public
through no act or omission of Executive or any other person or entity with an
obligation of confidentiality to any Company Entity; (iii) is or was
independently developed by Executive, without the use of or reference to
Confidential Information of any Company Entity, and can be demonstrated by
Executive through adequate documentation was developed by Executive in this
manner; or (iv) is required to be disclosed pursuant to an applicable law, rule,
regulation, government requirement or court order, or the rules of any stock
exchange (provided however, Executive shall advise the Company of such required
disclosure immediately upon learning thereof in order to afford the Company a
reasonable opportunity to contest, limit and/or assist Executive in crafting
such disclosure and shall cooperate with the Company concerning any such attempt
to contest, limit or craft the disclosure).

  

 - 4 - 

 

 

Executive acknowledges receipt of the following notice under the Defend Trade
Secrets Act: An individual will not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret if
he/she (i) makes such disclosure in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney and such
disclosure is made solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) such disclosure was made in a complaint or
other document filed in a lawsuit or other proceeding if such filing is made
under seal.

 

(b) Disclosure of Confidential Information. Executive agrees that he shall hold
all Confidential Information of the Company Entities in trust for the Company
Entities and shall not during or after his employment terminates for any reason:
(i) use the information for any purpose other than the benefit of the Company
Entities; or (ii) disclose to any person or entity any Confidential Information
of the Company Entities except as necessary during Executive’s employment with
the Company to perform services on behalf of the Company. Executive shall also
take reasonable steps to safeguard such Confidential Information in Executive’s
possession or control to prevent its disclosure to unauthorized persons.
Notwithstanding the foregoing or anything else contained herein to the contrary,
this Agreement shall not preclude Executive from disclosing Confidential
Information to a governmental body or agency or to a court if and to the extent
that a restriction on such disclosure would limit Executive from exercising any
protected right afforded Executive under applicable law, including the ability
to receive an award for information provided to a governmental body.

 

(c) Return of Information. Upon termination of employment, or at any earlier
time as directed by the Company, Executive shall immediately deliver to the
Company any and all tangible Confidential Information in Executive’s possession
(including for avoidance of doubt any digital Confidential Information).
Executive acknowledges that such Confidential Information is the exclusive
property of the Company Entities. After Executive delivers to the Company all
tangible Confidential Information in Executive’s possession, Executive shall
immediately delete all Confidential Information from any computer, cellular
phone or other digital or electronic device owned by Executive. In addition,
upon termination of employment, or at any time earlier as directed by the
Company, Executive shall immediately deliver to the Company any property of the
Company in Executive’s possession. Executive shall provide all Company access
codes, passcodes, and administrator rights to the Company at any time during or
after Executive’s employment on demand.

 

6. Assignment of Intellectual Property.

 

(a) Creations. Executive shall promptly disclose to the Company any invention,
discovery or improvement, whether patentable or not (“Creations”), conceived or
made by him alone or with others at any time during the course of his employment
with the Company. Executive agrees that the Company owns any such Creations, and
Executive hereby irrevocably, absolutely, and unconditionally assigns to the
Company all rights, title and interest in and to the Creations or portions
thereof, including but not limited to, all copyrights, patents, and other
proprietary and intellectual property rights and any and all goodwill associated
therewith, as well as all moral rights that Executive has or may acquire in
and/or to the Creations, or any of them, including but not limited to any and
all rights of identification of authorship and any and all rights of approval,
restriction or limitation on use or subsequent modifications relating to the
Creations. Executive agrees to execute and deliver to Company at Company’s sole
expense any and all applications, assignments and other instruments relating
thereto which the Company deems necessary or desirable in its discretion. These
obligations shall continue beyond the termination of his employment with respect
to Creations and derivatives of such Creations conceived or made during the
course of his employment with the Company. The Company and Executive understand
that the obligation to assign Creations to the Company shall not apply to any
Creation which is developed entirely on his own time without using any of the
Company’s equipment, supplies, facilities, and/or Confidential Information
(“Executive Creations”) unless such Creation (i) relates in any way to the
business or to the current or anticipated research or development of any of the
Company Entities; or (ii) results in any way from his work at the Company.

  

 - 5 - 

 

 

(b) Cooperation. Executive agrees to reasonably cooperate with the Company, both
during and after his employment with the Company, at the Company’s sole expense
with respect to the procurement, maintenance and enforcement of copyrights,
patents, trademarks and other intellectual property rights (both in the United
States and foreign countries) relating to Creations covered by Section 6(a)
hereof. Executive shall sign all papers, including, without limitation,
copyright applications, patent applications, declarations, oaths, formal
assignments, assignments of priority rights and powers of attorney, which the
Company, acting reasonably, may deem necessary or desirable in order to protect
its rights and interests in any such Creations. Executive further agrees that if
the Company is unable, after reasonable effort, to secure Executive’s signature
on any such papers, any officer of the Company shall be entitled to execute such
papers as his agent and attorney-in-fact and Executive hereby irrevocably
designates and appoints each officer of the Company as his agent and
attorney-in-fact to execute any such papers on his behalf and to take any and
all actions as the Company may deem necessary or desirable in order to protect
its rights and interests in any such Creations, under the conditions described
in this paragraph, all to the exclusion of such Executive’s Creations.

 

7. Non-Competition, Non-Solicitation Covenants. In consideration for (i) the
Company’s promise to provide Confidential Information to Executive and
Executive’s return promise to hold the Company’s Confidential Information in
trust, (ii) the substantial economic investment made by the Company in the
Confidential Information and goodwill of the Company, and the business
opportunities disclosed or entrusted to Executive, (iii) the compensation and
other benefits provided by the Company to Executive, and (iv) the Company’s
employment of Executive pursuant to this Agreement, and to protect the Company’s
Confidential Information, customer relationships, and goodwill, Executive agrees
as follows:

 

(a) Non-Competition. During Executive’s employment , Executive shall not,
anywhere in the United States, directly or indirectly, own, manage, operate,
control, consult with, be employed by, participate in the ownership, management,
operation or control of, or otherwise render services to or engage in, any
business engaged in or competitive with the business(es) conducted by the
Company or any other Company Entity during Executive’s employment or with
respect to which the Company or any other Company Entity has or had under
development during the Employment Period; provided, that the Executive’s passive
ownership of securities of 2% or less of any publicly traded class of securities
of a public company shall not violate the foregoing restriction.

 

(b) Non-Solicitation of Service Providers. During Executive’s employment and for
a period of twelve months following the termination of Executive’s employment
(the “Restricted Period”), other than in connection with his authorized duties
under this Agreement, Executive shall not, directly or indirectly, either as a
principal, manager, agent, employee, consultant, officer, director, stockholder,
partner, investor, owner, or lender or in any other capacity, and whether
personally or through other persons or entities, solicit, induce or attempt to
solicit or induce, on behalf of himself or any other person or entity, any
person who is an employee or consultant of the Company or any other Company
Entity or who was employed by or provided consulting services to the Company or
any other Company Entity within the preceding twelve (12) months (general
advertisements and similar solicitations not directed at any specific
individuals shall not be considered solicitation for this purpose).

  

 - 6 - 

 

 

(c) Non-Solicitation of Customers. During the Restricted Period, Executive shall
not, directly or indirectly, either as a principal, manager, agent, employee,
consultant, officer, director, stockholder, partner, investor, owner, or lender
or in any other capacity, and whether personally or through other persons or
entities, other than for the benefit of the Company or any other Company Entity,
call upon, solicit, divert or take away any of the customers, business or
prospective customers of the Company or any other Company Entity; provided,
however, that the foregoing shall not restrict Executive from providing service
to a former customer of the Company or any of the Company Entities following
Executive’s date of termination if (i) Executive did not solicit the former
customer; (ii) the customer voluntarily chooses to seek services from Executive;
and (iii) Executive otherwise is complying with Section 7(a), other than any
limitation under Section 7(a) which purports to restrict Executive from
providing services to a former customer who seeks the services of Executive
without any contact instigated by Executive.

 

Executive acknowledges and agrees that the foregoing restrictions of this
Section 7 are (i) supported by valuable consideration; (ii) do not impose any
restraint that is greater than is required for the protection of the Company and
the other Company Entities; (iii) does not and will not impose an undue hardship
on Executive; and (iv) imposes only those restrictions that are appropriate in
light of the valuable consideration given in support of this Agreement.
Executive further acknowledges and confirms that he has been represented by
counsel in reviewing, negotiating and accepting all terms and conditions of this
Agreement, including in particular the restrictions set forth in this Section 7
and the provisions of Section 8.

 

8. Remedies.

 

(a) Injunctive Relief. Executive acknowledges that, in view of the nature of the
business of the Company Entities and his position with the Company, the
restrictions contained in Sections 5, 6 and 7 of this Agreement, are reasonable
and necessary to protect the legitimate business interests of the Company
Entities, Confidential Information and goodwill and that any violation of
Sections 5, 6 or 7 of this Agreement may result in irreparable injury to the
Company Entities. In the event of a breach or threatened breach by Executive of
Sections 5, 6 or 7 of this Agreement, the Company may (i) seek a temporary
restraining order and injunctive relief restraining Executive from the
commission of any breach (without being obligated to post a bond or other
collateral), and (ii) the prevailing party in any such action may recover its
reasonable attorneys’ fees, expenses and costs incurred in such action. Further,
the prevailing party in any action brought by Executive (or anyone acting on his
behalf) seeking to declare Sections 5, 6 or 7 void or unenforceable or subject
to reduction or modification shall be entitled to recover its reasonable
attorneys’ fees, expenses and costs incurred in such action. Similarly, if
Executive prevails in any action brought by the Company (or anyone acting on its
behalf) seeking to enforce Sections 5, 6 or 7, then Executive shall be entitled
to recover reasonable attorneys’ fees, expenses and costs he incurs in such
action. Nothing contained in this Agreement shall be construed as prohibiting
either party from pursuing any other remedies available to it for any breach or
threatened breach, including, without limitation, the recovery of money damages.
The existence of any claim or cause of action by Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of Sections 5, 6 or 7 of this
Agreement. If Executive, in the future, seeks or is offered employment, or any
other position or capacity with another person or entity, Executive agrees to
inform each such person or entity of the restrictions in Sections 5, 6 and 7 of
this Agreement.

  

 - 7 - 

 

 

(b) Reformation. Executive acknowledges that the restrictions imposed by this
Agreement are legitimate, reasonable and necessary to protect the Company’s
investment in its Confidential Information, businesses, customer relationships
and the goodwill thereof. Executive acknowledges that the scope and duration of
the restrictions contained herein are necessary and reasonable in light of the
time that Executive has been engaged in the business of the Company, Executive’s
reputation in the markets for the Company’s business and Executive’s
relationship with the suppliers, customers and clients of the Company obtained
through Executive’s employment with the Company. Nonetheless, the courts shall
be entitled to modify the duration and scope of any restriction contained herein
to the extent such restriction would otherwise be unenforceable, and such
restriction as modified shall be enforceable.

 

9. Termination of Agreement. The employment relationship between Executive and
the Company created under this Agreement shall terminate upon the occurrence of
any one of the following:

 

(a) Death. Executive’s employment shall terminate immediately in the event of
Executive’s death.

 

(b) Termination by the Company for Cause. The Company may terminate Executive’s
employment hereunder for Cause at any time after providing written notice to
Executive. For purposes of this Agreement, the term “Cause” shall mean any of
the following:

 

(i) an act or acts of theft, embezzlement, fraud, or willful or material
misrepresentation by Executive;

 

(ii) an act or acts of intentional dishonesty or willful misrepresentation of a
material nature;

 

(iii) any willful misconduct by Executive with regard to any of the Company
Entities;

 

(iv) a material breach by Executive of any fiduciary duties owed by him to any
of the Company Entities;

 

(v) Executive’s conviction of, or pleading nolo contendere or guilty to, a
felony or misdemeanor (other than a traffic infraction) that is reasonably
likely to cause damage to the business or reputation of the Company;

 

(vi) a material violation of the Company’s written policies, standards or
guidelines, which Executive failed to cure within thirty (30) days;

 

(vii) Executive’s refusal to perform the material duties and responsibilities
required to be performed by Executive under the terms of this Agreement (other
than due to disability or illness), which if reasonably capable of cure,
Executive has failed to cure within thirty (30) days after receiving written
notice from the Board of such breach specifying the details thereof; and

  

 - 8 - 

 

 

(viii) a material breach by Executive of this Agreement or any other agreement
to which Executive and the Company are parties that, if reasonably capable of
cure, is not cured by Executive within thirty (30) days after receipt by
Executive of a written notice from the Board of such breach specifying the
details thereof.

 

Whether or not a breach that is capable of cure has been cured will be
determined in the reasonable good faith judgment of the Board and if the Board
determines that the breach has not been cured. If Executive cures, Cause shall
be deemed not to have occurred.

 

(c) Termination by the Company Without Cause. The Company may terminate
Executive’s employment at any time without Cause upon thirty (30) days written
notice to Executive. Following such notice, the Company may notify Executive
that he shall not be required to perform all or some of his regular services for
the Company.

 

(d) Termination at Executive’s Election.

 

(i) For Good Reason. Executive may terminate his employment for Good Reason. For
purposes of this Agreement, the term “Good Reason” shall mean the occurrence of
any of the following events (each a “Good Reason Condition”), subject to having
complied with the Good Reason Process (as defined below), without Executive’s
prior written consent:

 

(A) a reduction in Executive’s Base Salary;

 

(B) a material diminution in Executive’s title, duties, responsibility or
authority; or

 

(C) the Company’s material breach of this Agreement or material breach of any
other agreement to which Executive and the Company are parties.

 

“Good Reason Process” shall mean that (i) Executive reasonably determines in
good faith that a Good Reason Condition has occurred; (ii) Executive notifies
the Company in writing within sixty days of such determination specifying the
details thereof; (iii) the Company is afforded a period of not less than thirty
days following such notice (the “Cure Period”) to remedy the Good Reason
Condition; (iv) the Good Reason Condition continues to exist at the end of the
Cure Period; and (v) Executive terminates his employment for such Good Reason
Condition within sixty days after the end of the Cure Period. If the Company
cures the Good Reason Condition during the Cure Period, Good Reason shall be
deemed not to have occurred.

 

(ii) Voluntary Resignation. Notwithstanding anything contained elsewhere in this
Agreement to the contrary, Executive may terminate his employment hereunder at
any time and for any reason whatsoever or for no reason at all in Executive’s
sole discretion by giving thirty (30) days’ advance written notice to the Board.

 

(e) Resignation from any Boards and Position. Upon termination of Executive’s
employment, regardless of the reason, unless otherwise agreed by the parties,
Executive shall be deemed to resign (i) if a member, from the Board or any other
board to which he has been appointed or nominated by or on behalf of the Company
or any other Company Entity, and (ii) from any position with the Company or any
other Company Entity, including, but not limited to, as an officer of any
Company Entity; and Executive agrees to take all further actions that are deemed
reasonably necessary by the Company to effectuate or evidence such resignations.

  

 - 9 - 

 

 

10. Compensation Upon Termination of Employment. Upon the termination of
Executive’s employment, Executive shall be entitled to the following:

 

(a) Accrued Obligations. Regardless of the reason for Executive’s termination of
employment, Executive (or his estate or other legal representative, as the case
may be) shall, within the time period required by applicable law (and in all
events within thirty (30) days of such termination), be paid for:

 

(i) any accrued but unpaid vacation and Base Salary (as determined pursuant to
Section 4(a) hereof) for services rendered to the date of termination; and

 

(ii) any accrued but unpaid expenses required to be reimbursed pursuant to
Section 4(g) hereof.

 

In addition, Executive (or his estate or other legal representative, as the case
may be) shall be entitled to any outstanding vested equity awards or vested
benefits under any Company benefit plan as of the date of Executive’s
termination of employment, which will be subject to the terms of any such award
or benefit plan.

 

The amounts and benefits described in this Section 10(a) shall be referred to
herein as the “Accrued Obligations.”

 

(b) Termination by the Company Without Cause, or by Executive for Good Reason.
In the event that Executive’s employment is terminated by the Company without
Cause (and other than due to Executive’s death or disability) or by Executive
for Good Reason, in addition to the Accrued Obligations, the Company shall,
subject to Executive’s compliance with Section 5, 6 and 7 and the execution and
timely return by Executive of a release of claims in substantially the form of
Exhibit A hereto (the “Release”), and further subject to the provisions of
Section 10(c), Section 12 and Section 13, pay and/or provide the following
amounts to Executive:

 

(i) The Company shall pay Executive, as severance, an amount equal to twelve
(12) months Base Salary. Such severance shall be payable in installments in
accordance with regular payroll practices over a period of time equal to the
number of months severance is payable (the “Severance Period”). Subject to
Section 13, the first installment shall commence on the sixtieth (60th) day
following the termination of Executive’s employment, subject to the
effectiveness of the Release, and shall include all installment amounts that
would have been paid during the first sixty (60) days following the termination
of Executive’s employment had installments commenced immediately following the
date of termination.

 

(ii) Any bonus earned for the year preceding the year of the date of
termination, in the discretion of the Board or a committee thereof, but unpaid
as of the date termination, will be paid, subject to Section 13, at the same
time as bonuses are paid to other executives of the Company, but in any event no
earlier than the date the Release becomes effective.

  

 - 10 - 

 

 

(iii) The Company shall pay Executive an amount equal to a pro-rata portion of
any bonus that would have been earned by Executive for the fiscal year in which
Executive’s date of termination occurs based on the Company’s year-to-date
performance through the date of termination, determined in the discretion of the
Board or a committee thereof, which amount shall be payable at such time as
Executive’s annual bonus would otherwise have been payable had he not terminated
employment, but in no event shall such amount be paid later than the 15th day of
the third month following the later of (x) the close of the Company’s fiscal
year in which Executive’s date of termination occurs, or (y) the calendar year
following the year in which Executive’s date of termination occurs.

 

(iv) Executive shall be deemed to have an additional six (6) months of vesting
service credit for purposes of determining his vested interest in all stock
options granted to Executive that are outstanding as of Executive’s date of
termination.

 

(v) Provided that Executive timely elects and is eligible for COBRA coverage,
the Company will reimburse Executive on a monthly basis for the cost of such
coverage until the earlier of (x) the termination of the Severance Period, (y)
the date that Executive becomes covered under another group health plan, or (z)
the date that Executive’s COBRA coverage otherwise terminates. The Company may
modify its obligation to provide such benefit to the extent reasonably necessary
to avoid any penalty or excise taxes imposed on it under the Patient Protection
and Affordable Care Act of 2010, as amended, provided that it does so in a
manner that, to the extent possible as determined by the Company in its
reasonable discretion, preserves the economic benefit and original intent of
such benefit but does not cause such a penalty or excise tax.

 

In the event Executive fails to comply with the covenants in Sections 5, 6 or 7,
or does not timely execute and return (or otherwise revokes) a release of claims
in the form and substance reasonably requested by the Company, no amount or
benefit shall be payable to Executive pursuant to this Section 10(b).

 

(c) Termination in Connection With a Change in Control. Notwithstanding Section
10(b), if the Company terminates Executive’s employment without Cause (and other
than due to Executive’s death or disability) or Executive resigns from his
employment with the Company for Good Reason, either (x) during a period of time
commencing 60 days prior to the date as of which the Company is party to a
definitive corporate transaction agreement the consummation of which would
result in a Change in Control (as defined in Section 4(c) hereof) and ending (y)
twelve (12) months following a Change in Control, then the payments and benefits
set forth in Section 10(b) shall apply, except that:

 

(A) “eighteen (18) months” shall be substituted for “twelve (12) months” in
Section 10(b)(i);

 

(B) in lieu of Section 10(b)(iii), Executive shall be paid an amount equal to
100% of his target bonus for the fiscal year in which Executive’s date of
termination occurs, which amount shall be payable within 60 days following the
date of Executive’s termination of employment; and

 

(C) Executive shall be deemed to have vested in 100% of any options granted to
Executive that are outstanding as of Executive’s date of termination.

  

 - 11 - 

 

 

11. Other Provisions.

 

(a) Successors; Assignment. In entering into this Agreement, the Company is
relying on the unique personal services of Executive. Accordingly, Executive may
not assign this Agreement or any of his rights or obligations set forth in this
Agreement without the explicit written consent of the Company. Any attempted
assignment by Executive in violation of this Section 11(a) shall be void. This
Agreement shall be binding on the successors and assigns of the Company.

 

(b) Severability and Reformation. The parties intend all provisions of this
Agreement to be enforced to the fullest extent permitted by law. If, however,
any provision of this Agreement is held to be illegal, invalid, or unenforceable
under present or future law, such provision shall be fully severable, and this
Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision were never a part hereof, and the remaining provisions
shall remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or by its severance. In lieu of such
illegal, invalid or unenforceable provision, there shall be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible,
and the Company and Executive hereby request the court to whom disputes relating
to this Agreement are submitted to reform the otherwise unenforceable covenant
in accordance with this Section 11(b).

 

(c) Notices. Any notice or other communication required, permitted or desired to
be given under this Agreement shall be deemed delivered when personally
delivered; the business day, if delivered by overnight courier; the same day, if
transmitted by facsimile on a business day before noon, Eastern Standard Time;
the next business day, if otherwise transmitted by facsimile; and the third
business day after mailing, if mailed by prepaid certified mail, return receipt
requested, as addressed or transmitted as follows (as applicable):

 

If to Executive:

  

The address of Executive’s principal residence kept in the Company’s records,
with a copy to him (during the Employment Period) at his office.

 

If to the Company:

  

DelMar Pharmaceuticals, Inc.

Suite 720 - 999 West Broadway

Vancouver, British Columbia

Canada V5Z 1K5

 

Attention: Chairman of the Board

 

(d) Further Acts. Whether or not specifically required under the terms of this
Agreement, each party shall execute and deliver such documents and take such
further actions as shall be necessary in order for such party to perform all of
his or its obligations specified in the Agreement or reasonably implied from the
Agreement’s terms.

  

 - 12 - 

 

 

(e) Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of California without giving
effect to the conflict of laws (rules) or choice of laws (rules) thereof. Each
of the parties hereto hereby irrevocably submits to the exclusive jurisdiction
of any appropriate state or federal court of record in the State of California
over any action or proceeding arising out of or relating to this Agreement or
Executive’s employment or termination of employment, and each of the parties
hereto hereby irrevocably agrees that all claims in respect of any such action
or proceeding shall be heard and determined in such California state or federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent legally possible, the defense of an inconvenient forum to the maintenance
of such action or proceeding. THE PARTIES IRREVOCABLY WAIVE ANY RIGHT TO REQUEST
A TRIAL BY JURY IN ANY SUCH ACTIONS OR CONTROVERSIES AND REPRESENT THAT SUCH
PARTY HAS HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL SPECIFICALLY WITH RESPECT
TO THIS WAIVER.

 

EXECUTIVE ACKNOWLEDGES AND CONFIRMS THAT HE HAS BEEN REPRESENTED BY COUNSEL IN
REVIEWING, NEGOTIATING AND ACCEPTING ALL TERMS AND CONDITIONS OF THIS AGREEMENT,
INCLUDING IN PARTICULAR THE PROVISIONS SET FORTH IN THIS SECTION 12(e).

 

(f) Waiver. A party’s waiver of any breach or violation of any Agreement
provisions shall not operate as, or be construed to be, a waiver of any later
breach of the same or other Agreement provision.

 

(g) Entire Agreement, Amendment, Binding Effect. This Agreement constitutes the
entire agreement between the parties concerning the subject matter in this
Agreement. No oral statements or prior written material not specifically
incorporated in this Agreement shall be of any force and effect, and no changes
in or additions to this Agreement shall be recognized, unless incorporated in
this Agreement by written amendment, such amendment to become effective on the
date stipulated in it. Executive acknowledges and represents that in executing
this Agreement, he did not rely, and has not relied, on any communications,
promises, statements, inducements, or representation(s), oral or written, by the
Company, except as expressly contained in this Agreement. Any amendment to this
Agreement must be signed by all parties to this Agreement. This Agreement will
be binding on and inure to the benefit of the parties hereto and their
respective successors, heirs, legal representatives, and permitted assigns (if
any). This Agreement supersedes any prior agreements between Executive and the
Company concerning the subject matter of this Agreement.

 

(h) Counterparts. This Agreement may be executed in counterparts, with the same
effect as if both parties had signed the same document. All such counterparts
shall be deemed an original, shall be construed together and shall constitute
one and the same instrument.

 

(i) Indemnification. The Company agrees to maintain a directors’ and officers’
liability insurance policy covering Executive in an amount, and on terms and
conditions (including without limitation, with respect to scope, exclusions,
sub-amounts and deductibles), no less favorable to him than the coverage the
Company provides other senior executives and directors from time to time.
Executive’s indemnification rights shall be outlined by such policy and to the
extent applicable, the Company by-laws and other governing documents.

  

 - 13 - 

 

 

(j) Headings; Construction. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning of terms
contained herein. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement unless otherwise specified.
All words used in this Agreement shall be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
work “including” does not limit the preceding words or terms. Given the full and
fair opportunity provided to each party to consult with their respective counsel
with respect to the terms of this Agreement, ambiguities shall not be construed
against either party by virtue of such party having drafted the subject
provision.

 

(k) Tax Withholding. Executive authorizes the Company or other payor to withhold
from any benefit provided or payment due hereunder, the amount of withholding
taxes due any federal, state or local authority in respect of such benefit or
payment and to take such other action as may be necessary or appropriate in the
opinion of the Company to satisfy all obligations for the payment of such
withholding taxes.

 

(l) Survival. Notwithstanding any provision of this Agreement to the contrary,
the parties’ respective rights and obligations under Sections 5 through 13 shall
survive any termination or expiration of this Agreement or the termination of
Executive’s employment for any reason whatsoever.

 

12. Section 280G. In the event that any payments, distributions, benefits or
entitlements of any type payable to Executive (the “Total Payments”) would (i)
constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) (which will not include
any portion of payments that are classified as payments of reasonable
compensation for purposes of Section 280G of the Code), and (ii) but for this
paragraph would be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then the Total Payments shall be reduced to one dollar less
than the amount that would cause any portion of such Total Payments being
subject to the Excise Tax. Unless the Company and Executive otherwise agree in
writing, any determination required under this Section 12 shall be made in
writing in good faith based on the advice of an accounting firm selected by the
Company (the “Accountants”). In the event of a reduction of benefits hereunder,
benefits shall be reduced by first reducing or eliminating the portion of the
Total Payments that are payable in cash under Section 10 and then by reducing or
eliminating any amounts that are payable with respect to long-term incentives
including any equity-based or equity-related awards (whether payable in cash or
in kind). For purposes of making the calculations required by this Section 12,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of the Code, and other applicable legal authority.
The Company and Executive shall furnish to the Accountants such information and
documents as the Accountants may reasonably require in order to make a
determination under this Section 12, and the Company shall bear the cost of all
fees the Accountants charge in connection with any calculations contemplated by
this Section 12.

 

13. Section 409A.

 

(a) It is intended that this Agreement comply with or be exempt from the
provisions of Section 409A of the Code and the Treasury Regulations and guidance
of general applicability issued thereunder (“Section 409A”), and in furtherance
of this intent, this Agreement shall be interpreted, operated and administered
in a manner consistent with these intentions.

  

 - 14 - 

 

 

(b) To the extent (i) any payments to which Executive becomes entitled under
this Agreement, or any agreement or plan referenced herein, in connection with
Executive’s termination of employment with the Company constitute deferred
compensation subject to Section 409A; (ii) Executive is deemed at the time of
his separation from service to be a “specified employee” under Section 409A; and
(iii) at the time of Executive’s separation from service the Company is publicly
traded (as defined in Section 409A), then such payments (other than any payments
permitted by Section 409A to be paid within six (6) months of Executive’s
separation from service) shall not be made until the earlier of (x) the first
day of the seventh month following Executive’s separation from service or (y)
the date of Executive’s death following such separation from service. Upon the
expiration of the applicable deferral period, any payments which would have
otherwise been made during that period (whether in a single sum or in
installments) in the absence of this Section 13 shall be paid to Executive or
Executive’s beneficiary in one lump sum, plus interest thereon at the Delayed
Payment Interest Rate (as defined below) computed from the date on which each
such delayed payment otherwise would have been made to Executive until the date
of payment. For purposes of the foregoing, the “Delayed Payment Interest Rate”
shall mean the national average annual rate of interest payable on jumbo
six-month bank certificates of deposit, as quoted in the business section of the
most recently published Sunday edition of The New York Times preceding
Executive’s separation from service.

 

(c) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment that are
considered “nonqualified deferred compensation” under Section 409A unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.”

 

(d) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be violated without regard to expenses reimbursed under any
arrangement covered by Code Section 105(b) solely because such expenses are
subject to a limit related to the period the arrangement is in effect and (iii)
such payments shall be made on or before the last day of Executive’s taxable
year following the taxable year in which the expense occurred.

 

(e) In the case of any amounts payable to Executive under this Agreement, or
under any plan of the Company, that may be treated as payable in the form of “a
series of installment payments”, as defined in Treas. Reg. §1.409A-2(b)(2)(iii),
Executive’s right to receive such payments shall be treated as a right to
receive a series of separate payments for purposes of Treas. Reg.
§1.409A-2(b)(2)(iii).

 

[Signature Page Follows]

  

 - 15 - 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first indicated above.

 

  THE COMPANY:       DELMAR PHARMACEUTICALS, INC.         By: /s/ Robert Toth,
Jr.   Name:  Robert Toth, Jr.   Title: Chairman, DelMar Pharmaceuticals, Inc.
Compensation Committee       EXECUTIVE:       /s/ Saiid Zarrabian   Saiid
Zarrabian

  

 - 16 - 

 

 

EXHIBIT A

 

[FORM OF RELEASE]

 

THIS FINAL AND FULL RELEASE OF ALL CLAIMS (this “Release”) is made and entered
this ____ day of ________________, by and between Saiid Zarrabian (the
“Executive”) and DelMar Pharmaceuticals, Inc. (the “Company”) on their own
behalf and on behalf of all others released below (all of which are hereinafter
referred to and included in the term “Released Parties” as that term is further
defined below). Capitalized terms used but not defined in this Release will have
the meanings given to them in Employment Agreement dated May _, 2018, between
the Company and the Executive (the “Employment Agreement”).

 

For and in consideration of the payments and benefits under Section 10(b) of the
Employment Agreement, and other good and valuable consideration, I, for and on
behalf of myself and my executors, heirs, administrators, representatives, and
assigns, hereby agree to release and forever discharge the Company, and each of
its predecessors, successors, and past, current, and future parent entities,
affiliates, subsidiary entities, investors, directors, shareholders, members,
officers, general or limited partners, employees, attorneys, agents, and
representatives, and the employee benefit plans in which I am or have been a
participant by virtue of my employment with or service to the Company
(collectively, the “Released Parties”), from any and all claims that I have or
may have had against the Released Parties based on any events or circumstances
arising or occurring on or prior to the date hereof and arising directly or
indirectly out of, relating to, or in any other way involving in any manner
whatsoever my Employment Agreement, my employment by or service to the Company
or the termination thereof, including without limitation any and all claims
arising under federal, state, or local laws relating to employment, including
without limitation claims of wrongful discharge, breach of express or implied
contract, fraud, misrepresentation, defamation, intentional infliction of
emotional distress, or liability in tort, and claims of any kind that may be
brought in any court or administrative agency, and any related claims for
attorneys’ fees and costs, including, without limitation, claims under Title VII
of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000, et seq.,
the Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et seq., the
Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq., the Civil
Rights Act of 1866, and the Civil Rights Act of 1991, 42 U.S.C. Section 1981, et
seq., the Age Discrimination in Employment Act, as amended, 29 U.S.C. Section
621, et seq. (the “ADEA”), the Equal Pay Act, as amended, 29 U.S.C. Section
206(d), regulations of the Office of Federal Contract Compliance, 41 C.F.R.
Section 60, et seq., the Family and Medical Leave Act, as amended, 29 U.S.C. §
2601 et seq., the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201
et seq., the Employee Retirement Income Security Act, as amended, 29 U.S.C. §
1001 et seq., the California Fair Employment and Housing Act, the California
Family Rights Act, the California Labor Code, the California Business and
Professions Code, the California Military Leave Law, the California
Whistleblower Protection Act, the Nevada Fair Employment Practices Act, and any
similar state or local laws of Nevada, California, Canada or any other
jurisdiction. I agree further that this Release may be pleaded as a full defense
to any action, suit, arbitration, or other proceeding covered by the terms
hereof that is or may be initiated, prosecuted, or maintained by me or my
descendants, dependents, heirs, executors, administrators, or assigns. By
signing this Release, I acknowledge that I intend to waive and release all
rights known or unknown that I may have against the Released Parties under these
and any other laws.

  

 - 17 - 

 

 

I expressly acknowledge that, in further consideration of the payments set forth
in Section 10(b) of the Employment Agreement, I waive all rights afforded by
Section 1542 of the Civil Code of the State of California (“Section 1542”), or
any other law or statute of similar effect in any jurisdiction with respect to
the released Claims, with respect to the Released Parties. Section 1542 states:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.” Notwithstanding the provisions of Section 1542 and for the purpose
of implementing a full and complete release of all Claims, I expressly
acknowledges and agrees that this Agreement releases all Claims existing or
arising prior to my execution of this Agreement which I have or suspect I may
have against the Released Parties whether such claims are known or unknown and
suspected or unsuspected by me and I forever waive all inquiries and
investigations into any and all such claims. I understand and acknowledge that
the significance and consequence of this waiver of Civil Code §1542, is that
even if I suffer additional injuries or damages arising out of the released
Claims, I will not be permitted to make any claim for those injuries or damages.

 

I acknowledge and agree that as of the date I execute this Release, I have not
filed any claim against any of the Released Parties before any local, state, or
federal agency, court, arbitrator, mediator, arbitration or mediation panel, or
other body (each individually a “Proceeding”). I (i) acknowledge that I will not
initiate or cause to be initiated on my behalf any Proceeding and will not
participate in any Proceeding, in each case, except as required by law; and (ii)
waive any right that I may have to benefit in any manner from any relief
(whether monetary or otherwise) arising out of any Proceeding, including any
Proceeding conducted by the Equal Employment Opportunity Commission (“EEOC”).
Further, I understand that, by executing this Release, I will be limiting the
availability of certain remedies that I may have against the Company and
limiting also my ability to pursue certain claims against the Released Parties.

 

By executing this Release, I specifically release all claims relating to my
employment and its termination under ADEA that, among other things, prohibits
discrimination on the basis of age in employment and employee benefit plans.

 

Notwithstanding the generality of the foregoing, I do not release (i) claims to
receive payments and benefits under Section 10(b) of the Employment Agreement in
accordance with the terms of the Employment Agreement, (ii) claims for
indemnification arising under any applicable indemnification obligation of the
Company, (iii) any vested rights I may have under any employee benefit plans,
programs or policies of the Company, (iv) any rights with respect to outstanding
vested stock options or other vested equity awards I have been granted, if any,
in the Company, and/or (v) claims that cannot be waived by law. Further, nothing
in this Release shall prevent me from (a) initiating or causing to be initiated
on my behalf any claim against the Company before any local, state, or federal
agency, court, or other body challenging the validity of the waiver of my claims
under the ADEA (but no other portion of such waiver); or (b) initiating or
participating in an investigation or proceeding conducted by the EEOC.

 

I understand that nothing in this Agreement will preclude, prohibit or restrict
me from (i) communicating with, any federal, state or local administrative or
regulatory agency or authority, including but not limited to the Securities and
Exchange Commission (the “SEC”); (ii) participating or cooperating in any
investigation conducted by any governmental agency or authority; (iii) filing a
charge of discrimination with the EEOC or any other federal state or local
administrative agency or regulatory authority; or (iv) making other disclosures
that are protected under whistleblower provisions of state or federal law or
regulation

 

I acknowledge that I have been given at least [21]/[45]1 days in which to
consider this Release. I acknowledge further that the Company has advised me to
consult with an attorney of my choice before signing this Release, and I have
had sufficient time to consider the terms of this Release. I represent and
acknowledge that if I execute this Release before [21]/[45] days have elapsed, I
do so knowingly, voluntarily, and upon the advice and with the approval of my
legal counsel (if any), and that I voluntarily waive any remaining consideration
period.

 



 

1 NTD: To be selected based on whether applicable termination was “in connection
with an exit incentive or other employment termination program” (as such phrase
is defined in the Age Discrimination in Employment Act of 1967).

  

 - 18 - 

 

 

I understand that after executing this Release, I have the right to revoke it
within seven days after its execution. I understand that this Release will not
become effective and enforceable unless the seven-day revocation period passes
and I do not revoke the Release in writing. I understand that this Release may
not be revoked after the seven-day revocation period has passed. I understand
also that any revocation of this Release must be made in writing and delivered
to the Company at its principal place of business within the seven-day period.

 

This Release will become effective, irrevocable, and binding on the eighth day
after its execution, so long as I have not timely revoked it as set forth above.
I understand and acknowledge that I will not be entitled to payments or benefits
under Section 10(b) of the Employment Agreement unless this Release is effective
on or before the date that is 60 days following the date of termination.

 

I hereby agree to waive any and all claims to re-employment with the Company and
affirmatively agree not to seek further employment with the Company.

 

The provisions of this Release will be binding upon my heirs, executors,
administrators, legal representatives, and assigns. If any provision of this
Release will be held by any court of competent jurisdiction to be illegal, void,
or unenforceable, such provision will be of no force or effect. The illegality
or unenforceability of such provision, however, will have no effect upon and
will not impair the enforceability of any other provision of this Release.

 

This Release will be governed in accordance with the laws of the State of
California without reference to the principles of conflicts of law. Any dispute
or claim arising out of or relating to this Release or claim of breach hereof
will be brought exclusively in the federal courts of California to the extent
that federal jurisdiction exists, and in a state court in California to the
extent that federal jurisdiction does not exist. BY EXECUTION OF THIS RELEASE, I
AM WAIVING ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION, OR
PROCEEDING UNDER OR IN CONNECTION WITH THIS RELEASE. I ACKNOWLEDGE AND CONFIRM
THAT I HAVE BEEN REPRESENTED BY COUNSEL IN REVIEWING, NEGOTIATING AND ACCEPTING
ALL TERMS AND CONDITIONS OF THIS RELEASE, INCLUDING IN PARTICULAR THE CHOICE OF
LAW AND VENUE PROVISIONS SET FORTH IN THIS PARAGRAPH.

  

     

Saiid Zarrabian

 

  Date:

 

 

- 19 -

 

